Citation Nr: 0613316	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-08 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory or 
pulmonary disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 decision by the RO in San Juan, 
Puerto Rico, which denied service connection for a 
respiratory or pulmonary disorder.

In August 2001, the Board remanded the case to the RO for 
further evidentiary development.


FINDING OF FACT

The veteran has a current pulmonary disorder, asbestosis, 
that is related to an in-service disease or injury, 
specifically asbestos exposure.


CONCLUSION OF LAW

A respiratory or pulmonary disorder was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  Cf. Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Factual Background

The veteran's service medical records show that in July 1943, 
he was diagnosed with acute, moderate bronchitis, cause 
undetermined.  Additional records are negative for treatment 
or diagnosis pertaining to a respiratory or pulmonary 
disorder. 

The post-service medical evidence includes copious private 
and VA treatment records which show the treatment the veteran 
has received over time for various health problems including 
respiratory and pulmonary disorders. 

Private medical records dated from 1961 to 2004 include 
diagnoses of bronchial asthma, acute maxillary sinusitis, and 
chronic obstructive pulmonary disease.  In April 1961,  the 
veteran presented at Hospital Dr. Susoni, Inc., with 
complaints of severe pain over his left hemithorax.  The 
pertinent diagnosis upon discharge was pleuritis of the left 
lung.  A private May 1993 X-ray study of the veteran's chest 
revealed a blunted left pulmonary base with a small pleural 
collection.  

VA examinations conducted in June 1966, January 1969, October 
1969, January 1971 and March 1971, essentially all show that 
the veteran's respiratory system was within normal limits.

VA outpatient treatment records dated from 1982 to 2000, show 
the veteran was diagnosed with allergic rhinitis, 
bronchospasms, chronic obstructive pulmonary disease, 
bronchial asthma, bronchitis, and emphysema.  

June 1989 and May 1996 VA examinations performed for purposes 
of aid and attendance, reveal a consistent diagnosis of 
bronchial asthma as well as diagnoses of emphysema, and 
chronic obstructive pulmonary disease.

During a May 1990 VA examination, the veteran complained of 
recurring asthmatic bronchitis since his active service in 
1941-1942.  The diagnoses were chronic bronchial asthma and 
chronic obstructive pulmonary disease.  An X-ray study 
performed in conjunction with the examination revealed 
chronic obstructive pulmonary disease without evidence of 
acute pleuro pulmonary infiltrates.  Subsequent pulmonary 
function tests (PFT's) were completed in June 1990, also in 
conjunction with the above examination.  The testing revealed 
mild airflow obstruction.

A May 1996 private PFT, showed a mild airway obstructive 
disorder which was related to various disorders including 
emphysema, bronchitis, bronchiectasis and asthma.  A March 
2000 private PFT revealed, moderate airflow obstruction with 
response to bronchodilator and chronic respiratory alkalosis.

During a January 2004 VA examination, the veteran said that 
he was hospitalized for pneumonia in 1943, while in service.  
He reported that after service he continued to seek treatment 
for respiratory or pulmonary disorders but some of the 
physicians were dead.  The diagnoses were chronic obstructive 
pulmonary disease and chronic bronchitis.  

The examiner reported a review of the veteran's medical 
records.  He found that while the veteran was in service he 
was treated for acute bronchitis, however after service there 
was no treatment again for the disorder for 18 years.  The 
examiner believed that the in-service finding of bronchitis 
was an isolated diagnosis, and that there was no record of 
chronicity.  The examiner opined that the veteran's 
respiratory disorder was not at least as likely the result of 
a disease or injury in service.  

The January 2004 VA examination report indicated that PFTs 
were completed and showed moderate obstructive airway 
disease.  

In January 2004 a private computed tomography (CT) scan of 
the veteran's chest was performed.  The pertinent impression 
was chronic obstructive pulmonary disease with bilateral 
basal bullae.  Also of note were scattered bilateral pleural 
calcifications which were most likely related to prior 
pleuritic inflammation process such as asbestos related 
pleural effusion.

During a November 2004 private evaluation by R. J. Deliz 
Velez, M.D., the veteran related a history of chronic 
obstructive pulmonary disease bullous emphysema and chronic 
bronchitis.  He reported that during service he worked on a 
ship and maintained pipes which were covered with insulating 
material (asbestos).  The diagnostic assessment was 
nonmalignant lung disease related to asbestos.  

The physician explained that the veteran's January 2004 CT 
scan showed pleural plaques in a typical distribution and 
interstitial lung disease suggestive of lung fibrosis 
(asbestosis).  He further explained that there was evidence 
that the veteran was exposed to asbestos as he related that 
he worked on a ship and maintained pipes covered in asbestos.  
He concluded that there was no other explanation for the 
interstitial fibrosis and pleural plaques found during 
examination.  Though there was evidence of chronic 
obstructive pulmonary disease, asthma and emphysema, he 
specifically found that none of these conditions contributed 
to the interstitial fibrosis or pleural plaques.

In February 2005 correspondence sent to the RO from the 
Defense Manpower Data Center (DMDC), they stated that they 
had searched their database which consisted of individuals 
who may have been exposed during World War II to mustard gas 
and lewisite during testing programs, production, storage or 
transportation.  The veteran's name was not found within 
their database.  

Analysis

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran contends that he has current pulmonary disability 
as the result of exposure to mustard gas in service.  There 
has been no competent evidence of exposure to mustard gas.  
The February 2005 correspondence from DMDC weighs the 
evidence against a finding of inservice mustard gas exposure.

However, there is evidence to suggest that the veteran was 
exposed to asbestos during his period of active duty service 
and that exposure has lead to his currently diagnosed 
respiratory or pulmonary disorder.  

VA has issued a circular on asbestos-related diseases.  See 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular).  The DVB Circular provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, para. 7.21.

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, Part VI, para. 7.21(a)(1).  These 
provisions are not substantive, but must be considered by the 
Board in adjudicating asbestos-related claims.  See 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).  

The veteran has contended that he was exposed to asbestos 
while working on ships and maintaining pipes covered in 
asbestos.  Service department records show that the veteran 
did serve in the Navy, and exposure to asbestos is consistent 
with such service.  

Dr. Deliz Velez, statement and the January 2004 CT scan 
provides competent evidence of a current disability, 
asbestosis, and of a nexus between the current asbestosis and 
the inservice asbestos exposure.

It cannot be said that a preponderance of the evidence is 
against the claim.  While the January 2004 VA examination 
report concluded that veteran's respiratory disorder was not 
at least as likely the result of a disease or injury in 
service, the examiner did not specifically comment on 
exposure to asbestos or dispute a diagnosis of asbestosis.

Giving the veteran the benefit of the doubt, based on the 
evidence outlined above and, and since no contrary evidence 
is of record pertaining to asbestos exposure, the Board finds 
that service connection is warranted for a respiratory or 
pulmonary disorder, claimed as due to exposure to asbestos.


ORDER

Entitlement to service connection for a respiratory or 
pulmonary condition, asbestosis, is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


